Citation Nr: 1758198	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-36 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lumbar spine disability, and, if so, whether service connection is warranted.

2. Entitlement to service connection for a right hip disability, to include as secondary to the service-connected right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. In a June 1999 rating decision, the RO denied entitlement to service connection for a lumbar spine disability.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

2. Evidence received since the June 1999 rating decision is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lumbar spine disability.


CONCLUSIONS OF LAW

1. The June 1999 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

2. Evidence received since the June 1999 rating decision is new and material to the issue of entitlement to service connection for a lumbar spine disability.  The claim is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 1972 through October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2012 and October 2013 rating decisions issued by a Department of Veterans' Affairs (VA) Regional Office (RO).

In March 2017, the Veteran appeared before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript is of record.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

Further, the Veteran has not alleged any deficiency with the conduct of his hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Veteran has not raised that issue before the Board.

The issues of entitlement to service connection for a lumbar spine disability and a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In order to establish jurisdiction over the issues of entitlement to service connection for a cervical spine disability, left shoulder disability, right knee disability, and left knee disability, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The Veteran seeks to reopen his claim for service connection for a lumbar spine disability.  In a June 1999 rating decision, the RO denied service connection for a lumbar spine disability.  The Veteran did not perfect an appeal as to the rating decision, nor did he submit new and material evidence within one year; therefore, the rating decision became final.

At the time of the June 1999 rating decision, the evidence of record included copies of the Veteran's service treatment records.

The Veteran submitted a letter dated August 2012 from Dr. P. stating that he began seeking treatment for low back pain with her in November 2000.  In July 2013, the Veteran submitted a private medical record from Dr. B.  Dr. B. noted the Veteran had "right lower extremity radiculitis/FAALFS related to advancing spondylosis clearly present while on active duty."  In March 2017, the Veteran submitted a nexus statement from Dr. P. stating that it was at least as likely as not that the Veteran's service-connected right knee disability affected his lumbar spine.  As the August 2012 letter, July 2013 medical record, and March 2017 nexus opinion relate to unestablished facts, namely identifying a possible nexus between the Veteran's active duty service and his lumbar spine disability, the criteria for reopening the claim has been met.  Therefore, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

Prior to adjudicating the claim on its merits, the Board finds additional development necessary, and it is subject to the following REMAND.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  The appeal is granted to this extent only.



REMAND

During the Veteran's March 2017 Board hearing, he testified that he began seeing a private physician, Dr. P., immediately after service.  A statement dated August 2012 from Dr. P. confirmed that she began seeing the Veteran in November 2000, and he complained of low back and hip pain.  However, the earliest record from her in the file is dated in 2009.  As these early records are pertinent to the Veteran's claim for entitlement to service connection for a lumbar spine disability, on remand, the RO should attempt to obtain them.

The Veteran was afforded a VA examination for his right hip disability in October 2013.  Physical examination indicated the Veteran had a normal gait.  The examiner opined it was less likely than not that the Veteran's right hip disability was etiologically related to his service-connected right knee disability because medical literature did not support a nexus and there was no objective evidence that the Veteran's right hip disability was aggravated beyond its normal progression by his service-connected right knee disability.  The Board does not find this opinion to be adequate because it does not explain how there is no medical nexus between the Veteran's service-connected right knee disability and his current right hip disability.  Further, although the Veteran's gait was normal upon examination in October 2013, in July 2009 the Veteran complained of right hip pain.  At the time, he was walking with a limp believed to be due to his right knee disability.  The examiner provided no opinion as to whether the Veteran's altered gait, noted in July 2009, could have caused or aggravated his hip disability.  As such, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a VA Form 21-4141 Authorization to Disclose Information to the Department of Veterans Affairs (VA) in order to obtain private treatment records from Dr. P. beginning in November 2000.  


2. Only after the above-listed documents have been obtained, to the extent possible, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed right hip disability.  The examiner is asked to provide an opinion regarding if it is at least as likely as not (50 percent probability or greater) that the Veteran's right hip disability is related to his military service.

All opinions are to be accompanied by a detailed rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.






[Continued on Next Page]

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


